IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-41337
                          Conference Calendar



SAMGODSON ESSELL,

                                           Petitioner-Appellant,

versus

JONATHAN DOBRE, Warden,

                                           Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:00-CV-595
                         --------------------
                            April 11, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Samgodson Essell, federal prisoner # 95560-012, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition, in

which he sought to raise a challenge to the legality of his

sentence.   Essell argues that his claim was properly brought in a

§ 2241 petition because relief under 28 U.S.C. § 2255 is

inadequate as he cannot meet the requirements for filing a

successive § 2255 motion.

     Essell has failed to demonstrate that the district court

erred in concluding that § 2255 relief was not inadequate.        See

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41337
                                -2-

Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000).   The

district court did not err in dismissing Essell’s petition.   This

appeal is without arguable merit, is frivolous, and is therefore

DISMISSED.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.